—Order, Supreme Court, New York County (Walter Tolub, J.), entered on or about June 2, 1999, which denied plaintiff wife’s motion for an upward modification of the child support provisions contained in the parties’ separation agreement, unanimously affirmed, without costs.
Plaintiffs motion for upward modification of the child support provisions contained in the parties’ separation agreement, which was incorporated but not merged into the ensuing divorce judgment, was properly denied in light of the financial circumstances of the parties and plaintiffs failure to identify unmet needs of the children warranting an increase in child support (see, Beck v Beck, 236 AD2d 703; Matter of Litchfield v Litchfield, 195 AD2d 747). Indeed, plaintiffs generalized claims that the children’s needs had increased were insufficient even to warrant a hearing (see, Beck v Beck, supra). Finally, in view of the relative financial circumstances of the parties and the circumstances of the case, the motion court properly exercised its discretion in denying plaintiff an award of attorney’s fees (DeCabrera v Cabrera-Rosete, 70 NY2d 879). Concur — Nardelli, J. P., Rubin, Buckley and Friedman, JJ.